DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 1 June 2021 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case has been transferred to a new examiner. See the contact information at the end of the office action.

Claim Interpretation
Claim 1 recites a magnetic resonance imaging (MRI) enhancement agent. A composition capable of enhancing MRI images (e.g. by providing contrast) but not actually recognized for this purpose in the prior art is understood to read on this claim 
Claim 1 recites a metal core and a metal shell. For the purposes of examination under prior art, the examiner will examine the term “metal” to refer to a composition made of an element on the periodic table recognized as a metallic element with an oxidation state of zero. Alloys (i.e. combinations of metals) are also considered by the examiner to be metals. The term “metal” is not understood to include salts or oxides of said metal wherein the metallic element is in a nonzero oxidation state. For example, iron is understood to read on the required metal, whereas iron oxide is not understood to read on the required metal because iron oxide comprises the metallic element of iron in a +2 or +3 oxidation state, not in an oxidation state of zero.
Claim 10 recites a type 1 contrast agent and a type 2 contrast agent. The term “type 1 contrast agent” appears to refer to a T1 contrast agent, as of the instant specification on page 1, paragraph 0003, and will be interpreted thusly. The term “type 2 contrast agent” appears to refer to a T2 contrast agent, and will be interpreted thusly. The examiner notes here that the term “T1” is also known as the longitudinal relaxation or spin-lattice relaxation time. In contrast, the term “T2” is also known as the transverse relaxation time or spin-spin relaxation time. Both of T1 and T2 are well-known parameters in the field of magnetic resonance.
One class of compounds well-known as a type 1 contrast agent are gadolinium containing compounds. One well-known type 2 contrast agent is particulate iron oxide. A contrast agent that shortens both T1 and T2 is understood by the examiner to be a type 1 contrast agent but not a type 2 contrast agent. This is because such a contrast 1 weighted imaging but would unlikely be suited for use with a pulse sequence relevant to T2 weighted imaging. This is because T2 contrast agents usually caused reduced signal intensity where the contrast agent is located with T2 weighted pulse sequences; however, the mechanism by which reduced signal intensity is caused would have been thwarted by reduced T1. See Xiao et al. (International Journal of Molecular Medicine, Vol. 38, 2016, pages 1319-1326) for a review of MRI contrast agents in general.
Claim 12 recites that the type 1 contrast agent is a chelated metal ion. For the purposes of examination under prior art, only chelated metal ions known to act as type 1 contrast agents are understood to meet this claim limitation. A chelated metal ion that the skilled artisan would have expected to have no effect on magnetic resonance contrast as a T1 contrast agent is not understood to meet this claim limitation.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 38, which has been newly added, recites that the dielectric shell comprises at least 1 X 105 metal ions forming the at least one MRI contrast agent. This does not appear to be adequately supported by the instant application as filed, for at least the following reasons.
In applicant’s response on 1 June 2021 (hereafter referred to as applicant’s response), applicant takes the position that instant figure 5 provides support for this new claim. This figure has been reproduced below.

    PNG
    media_image1.png
    293
    384
    media_image1.png
    Greyscale

This figure appears to provide support for between 1 X 105 to about 8.5 X 105 Gd(III) ions per nm. This disclosure does not appear to relate to the number of metal ions in the entire contrast agent. As such, the subject matter measured by the above-
Additionally, the numerical range of claim 38 does not appear to have an upper limit, whereas the numerical range disclosed in the figure appears to have an upper limit of about 8.5 X 105 of the units being measured. Newly added claim limitations drawn to “at least” followed by the recited numerical range would appear to be inadequately supported because the phrase “at least” has no upper limit. See MPEP 2163.05(III), especially first paragraph in section.
In applicant’s arguments, applicant also cites paragraph 0037 of the instant specification. This paragraph is reproduced below.

    PNG
    media_image2.png
    222
    634
    media_image2.png
    Greyscale

This paragraph does not appear to adequately support the subject matter of new claim 38.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7, 10-11, 16, 18, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (US 2012/0212733 A1).
Kodali et al. (hereafter referred to as Kodali) is drawn to a probe intended for Raman spectroscopy, as of Kodali, title and abstract. Said probe has the following structure, as of Kodali, figure 34, reproduced in part below.

    PNG
    media_image3.png
    209
    342
    media_image3.png
    Greyscale

As to the required metal core of claim 1, Kodali teaches a gold core. Kodali teaches a 50 nm core diameter in paragraph 0063.
As to the required dielectric material of claim 1, Kodali teaches silica, as of the above-reproduced figure.
As to the required fluorescing, phosphorescent, or luminescent material of claim 1, Kodali teaches DTTC, as of the above reproduced figure.
As to the required metal shell that is the outermost shell of claim 1, Kodali teaches a gold shell in the above-reproduced figure. This appears to be the outermost layer in the composition of the above-reproduced figure.
As to the required MRI contrast agent of claim 1, such a contrast agent is not present in Figure 34 of Kodali. As such, Kodali is not anticipatory. Nevertheless, Kodali teaches the following in paragraph 0087, reproduced below.

    PNG
    media_image4.png
    201
    407
    media_image4.png
    Greyscale

In view of the above-reproduced teaching, the skilled artisan would have been motivated to have made a dielectric layer from both silica and iron oxide. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). Additionally, combining prior art elements (e.g. silica and iron oxide) according to known methods (by placement in the inner shell between the gold core and the gold shell) to yield predictable results (action as a Raman spectroscopy contrast agent in the manner desired by Kodali) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.

As to claims 3-4, Kodali teaches the following on paragraph 0105, reproduced below.

    PNG
    media_image5.png
    279
    404
    media_image5.png
    Greyscale

As such, Kodali teaches that the dielectric layer has a thickness of 5 nm to 25 nm and the metal layer (i.e. outer gold layer) has a thickness of 2 nm to 50 nm. Both of these values are in the range required by claims 3 and 4.
As to claim 5, Kodali teaches a plasmon centered at 543 nm and 676 nm, as of Kodali, paragraph 0129.
As to claim 7, Kodali teaches a silica layer, as of the above-reproduced figure. While Kodali is silent as to whether the silica is crystalline or amorphous, Kodali does teach that the silica was prepared by hydrolysis of TEOS (tetraethyl orthosilicate), as of paragraph 0226 of Kodali. As best understood by the examiner, this process produces silica that is amorphous rather than crystalline.
As to claims 10-11, Kodali teaches iron oxide in paragraph 0087. This is understood to read on the type 2 contrast agent that is iron oxide. Although Kodali does not explicitly teach that the iron oxide is intended for use as a type 2 MRI contrast agent, the skilled artisan would have expected that the iron oxide of Kodali would have been useful for this purpose even if this was not the purpose intended by Kodali. 
As to claim 16, Kodali teaches a gold core, as of the above-reproduced figure from Kodali.
As to claim 18, Kodali teaches a gold outermost shell, as of the above-reproduced figure from Kodali.
As to claim 37, this is an independent claim reciting an MRI enhancement agent comprising particles comprising a metal core, a dielectric shell comprising silica, a MRI contrast agent, and a fluorescent, phosphorescent, or luminescent material, as well as an outer metal shell. The composition of Kodali reads on the requirements of claim 37 for essentially the same reason that it reads on the requirements of claim 1, as Kodali teaches a silica shell.
As to claim 38, Kodali teaches iron oxide, which reads on the required MRI contrast agent. As best understood by the examiner, iron in the form of iron oxide can be considered to be a metal ion, because the bond between iron and oxygen is mostly ionic in character with iron being positively charged and oxygen being negatively charged. With regard to the number of ions, Kodali is silent as to this, but the skilled artisan would have been motivated to have optimized the amount of iron ions in iron oxide to have exceed 1 X 105 metal ions. The examiner notes that Kodali teaches one compound in the amount of 5 X 10-6 moles in paragraph 0225. Avogadro’s number, which is drawn to the number of atoms or molecules in a mole thereof, is 6.02 X 1023. As such, the examiner notes the following calculation
                
                    
                        
                            
                                
                                    5
                                     
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            6
                                        
                                    
                                     
                                    m
                                    o
                                    l
                                
                                
                                    1
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    6.02
                                     
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            23
                                        
                                    
                                     
                                    a
                                    t
                                    o
                                    m
                                
                                
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    ≅
                    3
                     
                    ×
                    
                        
                            10
                        
                        
                            18
                        
                    
                     
                    a
                    t
                    o
                    m
                
            
As such, the skilled artisan would have been motivated to have optimized the amount of iron ions to be on a similar order of magnitude as the amount of other components in the composition. This would have likely resulted in approximately 1016 to 1018 ions, which would have been well above the 1 X 105 metal ions required by the claim.
As to claim 39, the composition of Kodali is slightly larger than the claimed composition, having a smallest taught size of 16 nm rather than the required size of less than 5 nm, as of Kodali. The 16 nm is calculated from a core diameter with a minimum of 10 nm, a dielectric layer with a minimum thickness of 1 nm, and a metal layer with a thickness of 2 nm. The value of 16 nm is calculated by multiplying both the dielectric and metal layer thicknesses by 2 (because one encounters these layers twice when going from one end of the particle to the other) and adding these to the core diameter. The value of 16 nm is slightly larger than the claimed size of 5 nm. Nevertheless, this difference is insufficient to overcome the prima facie case of obviousness. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a particle comprising a gold core, a dielectric layer which may comprise iron oxide, and a gold layer, has been taught by Kodali. As such, it would not have been prima facie obvious for the skilled artisan to have determined the optimum or workable ranges of particle size via routine experimentation. See MPEP 2144.05(II)(A). Additionally, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, 


Response to Declaration Under 37 C.F.R. 1.132
A declaration under 37 C.F.R. 1.132 has been added to the file record as of 1 June 2021. This declaration is addressed below.
As an initial matter, the examiner notes that the declaration appears to be an opinion declaration. Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. See MPEP 716.01(c)(III).
In paragraphs 5-6, declarant declares that there is a difference between Raman spectroscopy and MRI. The examiner does not dispute that Raman spectroscopy and MRI are different. Nevertheless, the issue relating to whether the claimed invention is patentable over Kodali et al. (US 2012/0212733 A1) relates to whether the composition 
In paragraph #7 of the declaration, declarant declares that prior to the present application, those of ordinary skill in the art would not have used SERS (surface enhanced Raman spectroscopy) probes to formulate new MRI enhancement agents. This statement could potentially be probative of non-obviousness of hypothetical method claims drawn to a method of providing MRI contrast. However, this statement is not probative of non-obviousness of the present composition claims, which are drawn to composition claims rather than method claims. As explained above, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144(IV). As such, if the skilled artisan were motivated to make the claimed composition based upon its expected effect to have predictably acted as a SERS probe with a reasonable expectation of success, but the SERS probe were found to have MRI contrast properties which were not recognized at the time of filing, this would be sufficient to support a prima facie case of obviousness. A prima facie case of obviousness is not overcome by mere recognition of latent properties or additional advantages present but not recognized in the prior art. See MPEP 2112(I & II), 2114(II), and 2145(II).
5 metal ions recited by claim 38, the examiner does not understand why the skilled artisan would have recognized this as a high number. When the amount of 1 X 105 metal ions is expressed in terms of moles of metal ions, it would appear to be the following.
                
                    
                        
                            
                                
                                    1
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            +
                                            5
                                        
                                    
                                     
                                    m
                                    e
                                    t
                                    a
                                    l
                                     
                                    i
                                    o
                                    n
                                
                                
                                    1
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    1
                                     
                                    m
                                    o
                                    l
                                
                                
                                    6.02
                                     
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            23
                                        
                                    
                                     
                                    m
                                    e
                                    t
                                    a
                                    l
                                     
                                    i
                                    o
                                    n
                                
                            
                        
                    
                    ≅
                    1.6
                     
                    ×
                    
                        
                            10
                        
                        
                            -
                            19
                        
                    
                     
                    m
                    o
                    l
                
            
As best understood by the examiner, this appears to be a small number of moles. As such, declarant’s statement that the claimed invention uses a high number of contrast agents does not appear to be reflected by the instant claims.
In paragraph #8, declarant declares that the effectiveness of the claimed invention was surprising. The reasons for this are that the skilled artisan would have expected that the MRI contrast effect would have been negated by the large separation between the MRI contrast agent and the outermost shell. However, declarant declares that the claimed invention is still effective despite this separation. The case of a Gd(III) contrast agent is discussed in the paragraph.
Even if, purely en arguendo, the positions in paragraph #8 of the declaration are correct, these arguments appear to be refer only to type 1 contrast agents, not type 2 contrast agents. For example, the first line of paragraph #8 refers to spin-lattice relaxation. This is T1 relaxation, and contrast agents which affect this are referred to as type 1 contrast agents. In contrast, this differs from spin-spin relaxation, or T2 relaxation. Later in the paragraph, declarant refers to Gd(III) ions, which are T1 contrast agents.
This is not commensurate in scope with the claimed invention of claim 1, because claim 1 is drawn to both T1 and T2 contrast agents. The rationale in the 1 contrast agents would not have been expected to have been applicable to T2 contrast agents for at least the following reasons.
Declarant declares the following in paragraph #8.

    PNG
    media_image6.png
    252
    580
    media_image6.png
    Greyscale

Declarant specifically points out spin-lattice relaxation (i.e. T1 relaxation), as well as specifically pointing out T1 enhancement in the above-reproduced paragraph. The skilled artisan would not have expected this rationale to have been applicable to T2 contrast agents. This is because iron oxide particles are well-known T2 contrast agents. In the case of these contrast agents, the separation of the contrast agent and nearby protons would have been on the same order of magnitude as in the instantly claimed invention, and iron oxide particles are still successful as T2 contrast agent. As such, while the surprising result described here may have been surprising with respect to T1 contrast agents such as gadolinium chelates, it would not have been applicable to T2 contrast agents. See pages 1-2, paragraph 0003 of the instant specification.


Response to Arguments
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 1 June 2021 (hereafter referred to as applicant’s response). These arguments are addressed below.
First Argument – Allegation that Kodali does not teach MRI Contrast Agent: In applicant’s response, pages 8-9, applicant alleges that Kodali does not teach an MRI contrast agent. The examiner disagrees. Kodali teaches the following in paragraph 0087, reproduced below.
. 
    PNG
    media_image4.png
    201
    407
    media_image4.png
    Greyscale

In the case wherein the solid dielectric included iron oxide, this would have resulted in an MRI contrast agent, most likely a type 2 contrast agent. This would have been the case even if this property were not recognized by Kodali. See MPEP 2112(I & II), 2112.01(I & II), 2114(II) and 2144(IV), all of which have been discussed above.
Applicant then argues that the skilled artisan would not have found it obvious for one of ordinary skill in the art to have used a combination of materials (e.g. silica and iron oxide together) as the dielectric, as of applicant’s response, page 9, middle paragraph.
en arguendo, Kodali does not explicitly teach that different dielectric materials can be used together, the skilled artisan would have been motivated to have used these dielectrics together because they are both taught for the purpose of being dielectrics. Combining prior art elements (e.g. iron oxide and silica) according to known methods (use as the dielectric layer) to yield predictable results (action as a dielectric) is prima facie obvious. See MPEP 2143, Exemplary Rationale A. Also, it is prima facie obvious to combine two compositions (e.g. silica and iron oxide) each of which is taught by the prior art to be useful for the same purpose (as a dielectric), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06(I).
Second Argument – Outermost Layer: Applicant then argues that Kodali does not teach a metal shell as the outermost layer, as of applicant’s response, page 10 and onto page 11.
This is not persuasive. Kodali teaches the following in figure 34, reproduced in part below.

    PNG
    media_image3.png
    209
    342
    media_image3.png
    Greyscale

In the above-reproduced figure, the gold shell is the outermost layer.


    PNG
    media_image7.png
    175
    657
    media_image7.png
    Greyscale

In the above-reproduced argument, applicant argues that the alternating layers as shown in figure 34 may be repeated. This implies that repeating the alternating layers of figure 34 is optional. This argument actually supports the examiner’s position because it indicates that Kodali teaches both the structure of figure 34 as well as a structure formed when the layers in figure 34 are repeated more times than actually shown by the figures. As such, Kodali is understood to teach both the particle in figure 34 as well as a particle formed by adding additional layers to the particle in figure 34 that are not actually shown by the figure. A reference disclosing optional inclusion of a particular component (e.g. a particle made from additional layers beyond what is shown by figure 34) teaches compositions that both do and do not contain that component (e.g. a particle that does or does not contain said additional layers). See MPEP 2123(I).
Argument 3 – Allegation that it would not have been obvious to Modify Kodali’s Raman Probes to Design an MRI Contrast Agent: Applicant appears to argue that it would not have been obvious for the skilled artisan to have modified Kodali’s Raman probes to design an MRI contrast agent, as of applicant’s response, pages 11-12.



Allowable Subject Matter and Close Prior Art
Claims 12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As close prior art, the examiner cites Kodali et al. (US 2012/0212733 A1), which was discussed above.
Kodali et al. (hereafter referred to as Kodali) is drawn to a probe intended for Raman spectroscopy, as of Kodali, title and abstract. Said probe has the following structure, as of Kodali, figure 34, reproduced in part below.

    PNG
    media_image3.png
    209
    342
    media_image3.png
    Greyscale

The silica shell may further include iron oxide, as explained in the rejection above. Iron oxide is a T2 (i.e. type 2) contrast agent for MRI, thought it was not recognized for this purpose by Kodali.
There would have been no motivation for the skilled artisan to have substituted a chelated metal ion capable of acting as a T1 MRI contrast agent in place of the iron oxide of Kodali. This is at least because, as Kodali does not recognize iron oxide as a MRI contrast agent, the skilled artisan would not have been motivated to have replaced a different MRI contrast agent in place of the iron oxide of Kodali.
Additionally, the declaration on 1 June 2021, paragraph 8, states the following.

    PNG
    media_image6.png
    252
    580
    media_image6.png
    Greyscale

1 contrast agent with a metal shell because the skilled artisan would have expected that this configuration would have resulted in loss of effectiveness of the T1 contrast agent.
Therefore, the modification of claim 12 requiring a type 1 (i.e. T1) contrast agent would appear to be a modification that the skilled artisan would not have conducted because the skilled artisan would have expected this modification to have failed.
With regard to claim 15, this claim does not explicitly recite a T1 contrast agent. However, the skilled artisan would have expected that MR contrast agents comprising single atoms or ions capable of being chelated would likely have been a T1 contrast agent rather than a T2 contrast agent. This is because the T2 contrast agents are generally particles made of a large number of atoms which would have been unlikely to have been subject to chelation.
The examiner has cited additional references that are close to the claimed invention, but do not anticipate or render obvious the subject matter of allowable claims 12 and 14-15.
Bardhan Reference: As relevant prior art, the examiner cites Bardhan et al. (US 2011/0158915 A1), which was cited previously in the prosecution history of the instant application. Bardhan et al. (hereafter referred to as Bardhan) teaches a particle, as of the title and abstract, that has the following structure, as of Bardhan, figure in abstract, reproduced below.

    PNG
    media_image8.png
    197
    792
    media_image8.png
    Greyscale

As best understood by the examiner, the above-reproduced composition would have comprised a core made of iron oxide, as of Bardhan, figure 2, reproduced below.

    PNG
    media_image9.png
    748
    381
    media_image9.png
    Greyscale

This composition of Bardhan differs from the claimed invention because the composition of Bardhan comprises an iron oxide core. This differs from the metal core required by the instantly claimed invention. Iron oxide, which comprises iron in a non-zero oxidation state, does not read on the required metal.


    PNG
    media_image10.png
    256
    399
    media_image10.png
    Greyscale

Nevertheless, even if, purely en arguendo, the skilled artisan would have been motivated to have substituted a metallic core in place of the iron oxide core of Bardhan, the skilled artisan would not have been motivated to have included at least one MRI contrast agent in the dielectric layer. Furthermore, Bardhan does not appear to teach a composition comprising an MRI contrast agent in the dielectric layer that was intended for a different purpose. In this manner, Bardhan differs from Kodali, which does teach a composition comprising an MRI contrast agent in the dielectric layer that was intended for a different purpose. 
Additionally, the skilled artisan would not have been motivated to have combined Bardhan with Kodali because Kodali is primarily drawn to probes for surface enhanced Raman spectroscopy and Bardhan does not teach Raman spectroscopy. As such, Bardhan and Kodali are not drawn to the same art area, and the skilled artisan would not have been motivated to have combined the teachings of these references.
Kircher References: As an additional relevant reference, the examiner cites Kircher et al. (WO 2014/036470 A1), which has been previously cited in the file record. This appears to be the same document as Kircher et al. (US 2015/0258218 A1). The examiner has addressed the Kircher ‘218 reference below; however, the material cited therein is also understood to be present in Kircher ‘470.
Kircher ‘218 et al. (hereafter referred to as Kircher) is drawn to a particle, as of Kircher, title and abstract. Said particle has the following structure, as of Kircher, figure 1, reproduced below.

    PNG
    media_image11.png
    201
    556
    media_image11.png
    Greyscale

The above-reproduced structure differs from the claimed invention because in the above-reproduced structure, the MR active layer is on the outside of the particle. In contrast, in the claimed invention, there is a metal shell which is the outermost layer, which is outside the MR-active layer. This is not taught by Kircher.
The examiner notes that elsewhere in the Kircher document, Kircher appears to teach a particle with a metal outer shell. See Kircher, paragraphs 0045-0047, citing figures 21-23. However, as best understood by the examiner, these embodiments appear to refer to embodiments for Raman spectroscopy, not for MRI contrast. This determination is made in view of Kircher’s teaching of a “resonant agent” in paragraphs 0045-0047. The term “resonant agent” refers to a SE(R)RS (surface enhanced 
Further bolstering the examiner’s decision not to reject over Kircher, the examiner cites paragraph #8 of the declaration on 1 June 2021. This paragraph states the following.

    PNG
    media_image6.png
    252
    580
    media_image6.png
    Greyscale

As such, in the case wherein the MR agent of Kircher was a spin lattice (T1) contrast agent, the skilled artisan would not have been motivated to have encapsulated the T1 contrast agent in an external metal shell. This is because the skilled artisan would have expected that the external metal shell would have negated the T1 contrast ability of the MRI contrast agent by causing a relatively large separation distance between the contrast agent and nearby protons.
In order to have modified the teachings of Kircher to have achieved the claimed invention, the skilled artisan would have had to have placed an external metal shell around the MR active layer in Kircher. Based upon the statement in the declaration, the 1 contrast agent. The proposed modification cannot render the prior art unsuitable for its intended purpose. See MPEP 2143.01(V). Based upon the statements in the declaration, the skilled artisan would have expected that modifying Kircher to have included a metal shell over the MR active layer would have rendered the MR active layer unsuitable for its intended purpose of providing MR contrast at least wherein the MR active layer is made of a T1 contrast agent.
Gerion Reference: As an additional reference that has previously been cited in the file record, the examiner cites Gerion et al. (Journal of Physical Chemistry C, Vol. 111, 2007, pages 12542-12551), which was previously cited in the file record. Gerion et al. (hereafter referred to as Gerion) is drawn to silica coated nanocrystals for MRI contrast, as of Gerion, page 12542, title and abstract, wherein said nanocrystals may be gold nanocrystals. The composition of Gerion may have the following structure, as of Gerion, page 12548, Scheme 1, reproduced in part below.

    PNG
    media_image12.png
    549
    667
    media_image12.png
    Greyscale

As best understood by the examiner, the above-reproduced structure comprises a nanocrystal core which may be gold (shown in red in the original figure), a silica shell outside the core (shown in blue in the original figure) and gadolinium containing chelates bound to the outside of the silica shell. The composition of Gerion is deficient in the same manner that the composition of Kircher is deficient; namely, that the composition of Gerion does not comprise a metal shell disposed on the exterior surface of the particle surrounding the MRI contrast agent. The skilled artisan would not have been motivated to have modified Gerion to have included this feature for essentially the same reason as to why the skilled artisan would not have been motivated to have modified Kircher to have included this feature.
Sharma Reference: As an additional reference that has not previously been cited, the examiner cites Sharma et al. (US 2010/0254911 A1). Sharma et al. (hereafter referred to as Sharma) is drawn to a multimodal nanoparticle, as of Sharma, title and 

    PNG
    media_image13.png
    299
    769
    media_image13.png
    Greyscale

The above chelated paramagnetic species is a T1 MRI contrast agent. However, Sharma differs from the claimed invention because in Sharma, the T1 MRI contrast agent comprising gadolinium appears to be the outermost layer rather than the gold surface being the outermost layer. There would have been no motivation for the skilled artisan to have modified Sharma to have had a gold layer on the outside of the chelated paramagnetic species rather than the chelated paramagnetic species being outside the gold layer. This is essentially the same deficiency as in Kircher and Gerion. Sharma also differs from the claimed invention because Sharma comprises a dielectric silica core rather than a metal core.
Boyes Reference: Also as relevant, the examiner cites Boyes et al. (US 2015/0250902 A1), drawn to a particle comprising gold and gadolinium, as of Boyes, title and abstract. Gadolinium is a type 1 MRI contrast agent. However, in Boyes, it is the gadolinium and not the gold which is the outer layer. See Boyes, paragraph 0201, reproduced below.

    PNG
    media_image14.png
    279
    406
    media_image14.png
    Greyscale

Additionally, Boyes does not teach an additional dielectric material such as silica as being part of the particle. While Boyes does teach silica on paragraphs 0179 and 0189, in this case, the silica appears to be completely separate from the gold, and not part of a particle comprising the gold. As such, Boyes does not teach a dielectric shell disposed over the gold core comprising silica, and there would have been no motivation for the skilled artisan to have added the silica in paragraphs 0179 and 0189 of Boyes to the gold/gadolinium containing particles of Boyes to have been in the form of a dielectric shell with a reasonable expectation of success.
Kim Reference: As an additional relevant reference, the examiner cites Kim (US 2012/0128583 A1). Kim et al. (hereafter referred to as Kim) is drawn to a particle comprising contrast agents for magnetic resonance and computed tomography, as of Kim, title and abstract. In one embodiment, the composition of Kim has the following structure, which has been reproduced below from instant figure 1.

    PNG
    media_image15.png
    302
    451
    media_image15.png
    Greyscale

The above-reproduced structure shows a gold nanoparticle comprising a gadolinium containing agent bound thereto. In the above-reproduced structure, gadolinium ions are bound to the chelating agent DTPA, which is bound to thiol groups, wherein the thiol groups are bound to gold through coordination bonds.
Kim differs from the instantly claimed invention because A) Kim does not teach a metal shell disposed on the exterior, and B) Kim does not teach a dielectric material. These are essentially the same reasons as to why Boyes differs from the claimed invention.
Oldenburg References: As an additional relevant reference, the examiner cites Oldenburg et al. (US 2016/0250612 A1). Oldenburg et al. (hereafter referred to as Oldenburg) is drawn to particles, as of Oldenburg, title and abstract, which may have the following structure, as of Oldenburg, figure 1B, reproduced below.

    PNG
    media_image16.png
    220
    227
    media_image16.png
    Greyscale

The above-reproduced composition has a core, an intermediate shell, and an outer shell. In the composition of Oldenburg, the core and shell may be in the form of metals, as of paragraph 0099, 0143, and elsewhere in the reference. Nevertheless, Oldenburg does not appear to read on the invention recited by claims 12 and 14-15 for at least the following reasons.
As an initial matter, the most preferred material for the outer shell in Oldenburg is aluminum silicate, as of Oldenburg, paragraphs 0086 and 0119. This differs from the instant claims, which require a metal outer shell. While Oldenburg provides general teachings regarding particles with a metal core and a metal shell in paragraph 0099, the teachings of Oldenburg do not specifically point out a particle with a metal core, dielectric intermediate shell, and metal outer shell.
Instant claims 12 and 14 require a type 1 (T1) contrast agent. Gadolinium is the most well-known of such contrast agents, and the examiner reviewed Oldenburg for teachings relating to gadolinium. Oldenburg teaches gadolinium in paragraphs 0021, 0113, and claim 18 of Oldenburg. Oldenburg does suggest that the nanoparticle be “of” gadolinium or an oxide thereof for the purposes of nuclear resonance, as of paragraph 0113 of Oldenburg. These teachings provide no specific information about whether en arguendo, the skilled artisan would have been motivated to have modified Oldenburg to have made a particle with a metal core, a gadolinium oxide intermediate shell, and a metal outer shell (and this statement should not be construed as an admission that the skilled artisan would have been motivated to have optimized Oldenburg in this manner), such an embodiment would still be different from Oldenburg for at least the following reasons.
The instant claims require a metal core, a metal outer shell, and a dielectric intermediate shell. The examiner understands that the dielectric intermediate shell must comprise A) a dielectric material, B) a fluorescent, phosphorescent, or luminescent material, and C) at least one MRI contrast agent, which must be a chelated type 1 contrast agent in claims 12 and 14 and must be a chelate in claim 15, and must differ from the dielectric material. To the extent that Oldenburg teaches gadolinium, which is a known type 1 contrast agent, it is in the form of a metal or metal oxide, not a chelate. As such, even in a hypothetical example in Oldenburg comprising a metal core, a gadolinium oxide intermediate shell, and a metal outer shell, this hypothetical example would still differ from the claimed invention because it does not teach both a dielectric material and an MRI contrast agent that differs from the dielectric material.
Additionally, such a hypothetical example would differ from the claimed invention of claims 12 and 14-15 because neither gadolinium metal nor gadolinium oxide, which are the two gadolinium containing compounds in Oldenburg, are chelates. There would have been no motivation for the skilled artisan to have modified Oldenburg to have used gadolinium chelates instead of gadolinium metal or gadolinium oxide in the intermediate 
The examiner also notes Oldenburg et al. (WO 2015/054493 A1). This reference appears to be drawn to essentially the same subject matter as Oldenburg et al. (US 2016/0250612 A1). As such, no rejection has been written over Oldenburg et al. (WO 2015/054493 A1) for essentially the same reason that no rejection has been written over Oldenburg et al. (US 2016/0250612 A1).


Conclusion
Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612